NO. 07-10-00487-CV
 
IN THE COURT OF APPEALS
 
FOR THE
SEVENTH DISTRICT OF TEXAS
 
AT
AMARILLO
 
PANEL A
 

JANUARY
25, 2011
 

 
IN THE INTEREST OF T.L.C.G. AND T.M.C.G., CHILDREN

 

 
 FROM THE 320TH DISTRICT COURT OF POTTER
COUNTY;
 
NO. 49,888-D; HONORABLE DON R. EMERSON, JUDGE

 

 
Before CAMPBELL
and HANCOCK and PIRTLE, JJ.
 
 
MEMORANDUM OPINION
 
Appellant, Tony Wayne Gindratt, filed a notice of appeal of an Order in Suit to
Modify Parent-Child Relationship.  By
letter dated December 2, 2010, Gindratt was notified
that, among other things, a filing fee of $175 had not been paid,
noting that failure to do so within ten days could result in dismissal pursuant
to Texas Rule of Appellate Procedure 42.3(c). 
No fee having been received within the deadline, by letter dated December
16, 2010, Gindratt was again advised of the
outstanding filing fee and the consequences of failing to pay.  He was also specifically notified of and
given the opportunity to, in lieu of paying the filing fee, file
an affidavit of indigence on or before January 17, 2011.  See Tex.
R. App. P. 44.3; see also Higgins v. Randall County Sheriff's
Office, 193 S.W.3d 898 (Tex. 2006) (holding that a court of appeals can
dismiss an appeal for noncompliance only after allowing a reasonable time to
correct a defect).  Despite two notices
and a reasonable time in which to comply with this Court's request, Gindratt has failed to respond. Consequently, this Court is
authorized to dismiss this appeal.
Accordingly, the appeal is dismissed.
 




                                                                                                Mackey
K. Hancock
                                                                                                            Justice